DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 14, 20, and 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitman et al, US Pub. 2017/0008671.
Regarding claims 1-4, 9, 14, 20, and 36, Whitman et al disclose a bin for transiting waste or recyclable material comprising: a method of facilitating disposal of packaging material which includes providing a packaging material configured to have a product packaged therein, wherein the packaging material includes an identification tag that includes an identifier, and wherein the identifier is readable regardless of whether the product is packaged in the packaging material or has been removed from the packaging material (par. 167); receiving, by one or more computing devices from a remote computing device, a communication that includes the identifier read by the remote computing device from the identification tag of the packaging material (par. 169; "analysis system" in par. 215, 216); identifying, by the one or more computing devices, a location associated with the remote computing device (paragraph 234); determining, by the one or more computing devices, location-based disposal information for the packaging material that is based at least in part on the location associated with the remote computing device (par. 237-239); and sending, from the one or more computing devices to the remote computing device, an indication of the location-based disposal information for the packaging material (par. 216: reports of the analysis system are shared with the recipients/stores); the locations are also tracked, see paragraph 122; the system also discloses the use of various sensors, such as thermal sensors; various forms of recyclable materials, also food waste etc., having an RFID tag, a barcode, or a QR code attached there on, see paragraphs 105; providing guidance information with regard to waste material, see paragraph 160.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 10, 13, 19, 21, 23, 25, 26-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. The teachings of Whitman et al have been discussed above.
Regarding claims 5, 8, and 21, with respect to the Brand name and the position of the mark are design options and their placement/positioning does not involve technical considerations. Such limitations would an obvious  extension to an ordinary artisan to market and advertise companies.
Regarding claims 10, 13, 19, 23, 25, and 29, the type of information storing in the tag is just merely an engineering choice for meeting specific customer requirement which does not involve an technical consideration. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding 27 and 29, Whitman et al disclose detection at different wavelengths (par 286), with respect to specific wavelength, such limitation is a matter of engineering design choice for meeting specific customer requirements. Therefore, it would have been an obvious extension as taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borowski et al (US 2015/0324760) disclose a smart waste device and waste tracking system. Rowley et al (US 9,174,758) disclose a continuous flow processing of package items at other fulfillment centers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876